      Case 3:18-cv-01523 Document 38 Filed 12/27/19 Page 1 of 18 PageID #: 291



                        IN THE UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF WEST VIRGINIA
                                   AT HUNTINGTON


 MICHAEL WALKER, individually,

      Plaintiff,
 v.                                                            Civil Action No. 3:18-cv-01523
                                                              Honorable Robert C. Chambers
 M.H. LOVEJOY, in his individual capacity;
 B.E. DONAHOE, in his individual capacity;
 B.W. PAULEY, in his individual capacity;
 PUTMAN COUNTY COMMISSION, a
 political subdivision of the State of West
 Virginia,

      Defendants.


                       DEFENDANTS’ RESPONSE TO PLAINTIFF’S
                         MOTION FOR SUMMARY JUDGMENT

         COME NOW the Defendants, Corporal Brian E. Donohoe (“Cpl. Donohoe”) and Deputy

Brandon W. Pauley (“Dep. Pauley”), by counsel Charles R. Bailey, Adam K. Strider, and the law

firm of Bailey &Wyant, PLLC, and hereby respond to the Plaintiff’s Motion for Summary Judgment

pursuant to Rule 56 of the Federal Rules of Civil Procedure as follows.

                                    I. STATEMENT OF FACTS

         The Defendants herein incorporate the “Statement of Facts” section of the Memorandum

in Support of Defendants’ Motion for Summary Judgment. See ECF Doc. No. 34 at pgs. 1-6.

                                    II. STANDARD OF REVIEW

         Summary judgment is governed by Rule 56 of the Federal Rules of Civil Procedure, which

provides, in pertinent part, as follows:

         The judgment sought shall be rendered forthwith if the pleadings, depositions,

                                                1
   Case 3:18-cv-01523 Document 38 Filed 12/27/19 Page 2 of 18 PageID #: 292



       answers to interrogatories, and admissions on file, together with the affidavits, if any,
       show that there is no genuine issue as to any material fact and that the moving party
       is entitled to a judgment as a matter of law.

Fed. R. Civ. P. 56(c). Moreover, the rule also provides, in relevant part, as follows:

       When a motion for summary judgment is made and supported as provided in this
       rule, an adverse party may not rest upon the mere allegations or denials of the
       adverse party's pleading, but the adverse party's response, by affidavits or as
       otherwise provided in this rule, must set forth specific facts showing that there is a
       genuine issue for trial.

Fed. R. Civ. P. 56(e). In discussing this standard, the U.S. Supreme Court stated:

       In our view, the plain language of Rule 56(c) mandates the entry of summary
       judgment, after adequate time for discovery and upon motion, against a party who
       fails to make a showing sufficient to establish the existence of an element essential to
       that party's case, and on which that party will bear the burden of proof at trial. In
       such a situation, there can be no "genuine issue as to any material fact," since a
       complete failure of proof concerning an essential element of the nonmoving party's
       case necessarily renders all other facts immaterial. The moving party is "entitled to a
       judgment as a matter of law" because the nonmoving party has failed to make a
       sufficient showing on an essential element of her case with respect to which she has
       the burden of proof.

Celotex Corp. v. Catrett, 477 U.S. 317, 322-23, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986) (quoting

Fed. R. Civ. P. 56(c)).

       “In assessing a motion for summary judgment all justifiable inferences must be drawn in

favor of the nonmoving party for 'credibility determinations, the weighing of evidence, and the

drawing of legitimate inferences from the facts.’” Drewitt v. Pratt, 999 F.2d 774, 778 (4th Cir. 1993)

(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255, 106 S. Ct. 2505, 91 L. Ed. 2d 202

(1986)). Hence, “the court ‘must perform a dual inquiry into the genuineness and materiality of any

purported factual issues.’” Drewitt at 778 (quoting Ross v. Communications Satellite Corp., 759 F.2d

355, 364 (4th Cir. 1985)).

       The substantive law identifies facts that are material. Consequently, “only disputes over facts

that might affect the outcome of the suit under the governing law will properly preclude the entry of

                                                  2
   Case 3:18-cv-01523 Document 38 Filed 12/27/19 Page 3 of 18 PageID #: 293



summary judgement. Factual disputes that are irrelevant or unnecessary will not be counted.”

Anderson at 248. “Genuineness means that the evidence must create fair doubt; wholly speculative

assertions will not suffice.” Ross at 364. Therefore, in reviewing the evidence, a judge must

determine “whether a fair-minded jury could return a verdict for the plaintiff on the evidence

presented. The mere existence of a scintilla of evidence in support of the plaintiff's position will be

insufficient; there must be evidence on which the jury could reasonably find for the plaintiff.”

Anderson at 252. If no genuine issue of material fact exists, the Court has an obligation “to prevent

‘factually unsupported claims and defenses' from proceeding to trial.” Felty v. Graves-Humphreys

Co., 818 F.2d 1126, 1128 (4th Cir. 1987) (quoting Celotex at 323-24).

        Finally, when a party’s “state of mind” is a decisive element of a claim or defense, summary

judgment is seldom appropriate because “state of mind” determinations usually depend on the

credibility of witnesses or the resolution of conflicting inferences drawn from circumstantial or self-

serving evidence. Thacker v. Peak, 800 F. Supp. 372, 376 (S.D.W.Va. 1992) (citing Charbonnages

de France v. Smith, 597 F.2d 406, 414 (4th Cir. 1979) and Ross at 364)). Nevertheless, even if

motive is material, summary judgment is not precluded if the claim rests solely on unsupported

allegations. Id. (citing Ross at 365).

                                          III. ARGUMENTS

        A.      Statement of the law on qualified immunity.

        Under the doctrine of qualified immunity, law enforcement officers performing discretionary

duties “are shielded from liability for civil damages insofar as their conduct does not violate clearly

established statutory or constitutional rights of which a reasonable person would have known.”

Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S. Ct. 2727, 73 L. Ed. 2d 396 (1982). Qualified

immunity protects government officials from civil damages in § 1983 actions “insofar as their



                                                  3
   Case 3:18-cv-01523 Document 38 Filed 12/27/19 Page 4 of 18 PageID #: 294



conduct does not violate clearly established statutory or constitutional rights of which a reasonable

person would have known.” Harlow at 818 (internal citations omitted).

        The qualified immunity defense requires a two-step analysis. Saucier v. Katz, 533 U.S. 194,

201 (2001). The first question is whether “[t]aken in the light most favorable to the party asserting

the injury . . . the facts alleged show the officer’s conduct violated a constitutional right.” Id. If no

violation occurred, the analysis ends, and the plaintiff cannot prevail. See id. If the Court finds a

violation may have occurred, the Court must consider whether the constitutional right was “clearly

established,” meaning “it would be clear to a reasonable officer that his conduct was unlawful in the

situation he confronted.” Id. at 201–02 (citation omitted). The “clearly established” standard ensures

officers are only liable “for transgressing bright lines” and not for “bad guesses in gray areas.”

Maciariello v. Sumner, 973 F.2d 295, 298 (4th Cir. 1992) (internal citations omitted); see also Estate

of Armstrong ex rel. Armstrong v. Village of Pinehurst, 810 F.3d 892, 909 (4th Cir. 2016) (holding

officers’ conduct violated the Fourth Amendment, but qualified immunity applied because the right

at issue was not clearly established).

        B.      The Plaintiff is not entitled to summary judgment, because the record of the
                case does not establish as a matter of law that that a constitutional violation
                occurred.

        As discussed in the corresponding section of the Memorandum in Support of Defendants’

Motion for Summary Judgment, it is the primary position of the Defendants that they are themselves

entitled to Summary Judgment as to § 1983 claims, because the undisputed facts on the record show

that, as matter of law, Cpl. Donohoe’s stop of the Plaintiff was legal. See ECF Doc. No. 34 at pgs.

9-17. The stop fell under both the categories of a valid investigatory stop, and a valid community

caretaking function. See id. The Defendants herein incorporate the arguments made therein as to

why the Plaintiff is not entitled to summary judgment. However, even if this Court finds the



                                                   4
   Case 3:18-cv-01523 Document 38 Filed 12/27/19 Page 5 of 18 PageID #: 295



Defendants are not entitled to summary judgment on this question, there are facts on the record

which could, at minimum, lead a reasonable jury to find that reasonable suspicion existed, or that

circumstances existed which rendered the Defendants’ action a valid community caretaking function.

               1.      At minimum, a reasonable jury could find that the officers had
                       reasonable suspicion for a valid investigatory stop of Mr. Walker.

       Based on the facts available to the officers at the time of the stop, at minimum, a reasonable

jury could find that the officers possessed sufficient reasonable suspicion for a brief investigatory

stop. The Fourth Amendment provides:

       The right of the people to be secure in their persons, houses, papers, and effects,
       against unreasonable searches and seizures, shall not be violated, and no warrants
       shall issue, but upon probable cause, supported by oath or affirmation, and
       particularly describing the place to be searched, and the persons or things to be
       seized.

U.S. Const. Amend. IV. This Court expounded on the legal framework governing the relevant

Fourth Amendment analyses in a prior Order in this matter, as follows:

       The “touchstone” of any Fourth Amendment analysis is “the reasonableness in all the
       circumstances of the particular governmental invasion of a citizen's personal
       security.” Pennsylvania v. Mimms, 434 U.S. 106, 108-09, 98 S. Ct. 330, 54 L. Ed. 2d
       331 (1977) (citing Terry v. Ohio, 392 U.S. 1, 19, 88 S. Ct. 1868, 20 L. Ed. 2d 889
       (1968)). To be reasonable, a warrantless investigatory stop generally requires “a
       reasonable, articulable suspicion that criminal activity is afoot.” Illinois v. Wardlow,
       528 U.S. 119, 123, 120 S. Ct. 673, 145 L. Ed. 2d 570 (2000) (citing Terry, 392 U.S.
       at 30). Reasonable suspicion requires officers to “have a particularized and objective
       basis for suspecting the particular person stopped of criminal activity,” for “[t]here is
       no reasonable suspicion merely by association.” United States v. Cortez, 449 U.S.
       411, 417-18, 101 S. Ct. 690, 66 L. Ed. 2d 621 (1981); United States v. Black, 707
       F.3d 531, 539-40 (4th Cir. 2013). Reasonable suspicion considers the “totality of
       the circumstances,” which includes the “various objective observations” from
       which an officer can make deductions. Cortez, 449 U.S. at 417-18.

Walker v. Lovejoy, CIVIL ACTION NO. 3:18-1523, 2019 U.S. Dist. LEXIS 166458, 2019 WL

4741709, *6-*7 (S.D.W.Va., Sept. 27, 2019) (Emphasis added).

       The Plaintiff’s argument that the stop constituted a Fourth Amendment violation as a matter



                                                  5
    Case 3:18-cv-01523 Document 38 Filed 12/27/19 Page 6 of 18 PageID #: 296



of law relies on improperly framing the central questions of the inquiry, and focusing on aspects of

the interaction which are not central to the relevant analyses. Rather than an objective, totality of the

circumstances analysis, the Plaintiff urges the Court to hyper-focus on the facial legality of openly

carrying firearms in West Virginia, and speculation about the officers’ own purported subjective

beliefs about whether reasonable suspicion existed, to the exclusion of all else.1

         As an initial point, the subjective beliefs of the officers are irrelevant to the question of

whether reasonable suspicion exists. As the Fourth Circuit stated in United States v. Foreman, 369

F.3d 776 (4th Cir. 2004):

         Because reasonable suspicion is an objective test, we examine the facts within the
         knowledge of [the officer] to determine the presence or nonexistence of reasonable
         suspicion; we do not examine the subjective beliefs of [the officer] to determine
         whether he thought the facts constituted reasonable suspicion. Additionally, it
         must be noted that, because the Terry reasonable suspicion standard is a
         commonsensical proposition, courts are not remiss in crediting the practical
         experience of officers who observe on a daily basis what transpires on the street.

Id. at 781-782 (Emphasis added). Therefore, the Plaintiff’s arguments which address whether Cpl.

Donohoe personally believed he had reasonable suspicion to stop Mr. Walker are inapposite. The

question is whether the totality of the facts known to the officers at the time of the stop give rise to a

reasonable suspicion of criminal activity sufficient to justify a brief, minimally invasive stop and

identification check. To that end, the Plaintiff’s Memorandum notably omits the most significant

among those facts.

         The Plaintiff’s filings neglect to mention that at the time of the stop, Mr. Walker was less

than a mile from Teays Valley Christian School, and was walking in the direction of the school.

Exhibit 1, Depo. of Brian Donohoe, Pg. 22, Lines 1-16; Exhibit 2, Depo. of Brandon Pauley, Pg. 16,

Lines 12-20; Exhibit 3, Depo. of Michael Walker, Pg. 31, Lines 7-10. This occurred on a


1 As noted in the Standard of Review section, any resort to factual speculation, about the officers’ subjective
motives or otherwise, defeats the Plaintiff’s instant motion in and of itself.

                                                          6
   Case 3:18-cv-01523 Document 38 Filed 12/27/19 Page 7 of 18 PageID #: 297



Wednesday morning, when school was in session. The officers also testified that their concern

regarding Mr. Walker’s conduct was heightened because the interaction occurred seven (7) days

after the nationally-covered school shooting in Parkland, Florida, putting them on a heightened alert

for copycat crimes. Depo. of Brandon Pauley, Pg. 16, Line 11 – Pg. 17, Line 7; Depo. of Brain

Donohoe, Pg. 22, Line 1 – Pg. 23, Line 5. Given these facts, known to the officers at the time, a

reasonable jury could, and likely would, conclude that the totality of these circumstances justified a

reasonable suspicion that Mr. Walker may have been engaged in an attempt to commit a violent

crime.

         A similar situation was addressed by the U.S. District Court for the Middle District of

Pennsylvania in Banks v. Gallagher, 686 F.Supp.2d 499 (M. D. Pa. 2009). In Banks, a group of

several armed persons, some openly carrying firearms and some carrying concealed firearms,

entered the “Old Country Buffet,” a restaurant in Dickson City, Pennsylvania. See id. at 513.

Several restaurant patrons, unnerved by the situation, called 9-1-1. See id. When law enforcement

arrived, they approached the plaintiff, as with the other armed persons. See id. They asked for his

identification, which the plaintiff interpreted as a demand, and he complied. See id. The police then

ran his ID, and returned it to him. See id. Just as in this case, Pennsylvania is an open carry state,

and the plaintiff therein alleged that the facial legality of carrying firearms rendered the alleged

search unlawful. See id. at 512, 523.

         The Court held that the totality of the circumstances gave rise to the requisite reasonable

suspicion to justify the minimal intrusion of a brief stop and an identification check, as the context of

a large number of armed persons coming into a restaurant together is an objectively novel and

alarming set of circumstances, even though none of the individuals had committed an obvious crime

by doing so. See id. at 523-524. The facial legality of the conduct is not central to the analysis.



                                                   7
      Case 3:18-cv-01523 Document 38 Filed 12/27/19 Page 8 of 18 PageID #: 298



         Thus, the question here is not whether an individual in certain jurisdictions of
         Pennsylvania may legally openly carry firearms. It is not contested by the Individual
         Defendants (for purposes of this Motion) that such conduct is legal. Rather, the
         question is whether a police officer has a reasonable suspicion, justifying a stop and a
         short-lived inspection of a person’s driver’s license, when they are confronted by a
         significant number of people exercising their open carry rights in a novel or
         unexpected way, at an unexpected time and place.

Id. In so holding, the Court noted that “[t]here are any number of activities, legal in themselves, but

taken collectively may pose risks and dangers (to the public and to officers on the scene) and thereby

generate a reasonable suspicion to justify what would otherwise be a Fourth Amendment invasion.”

Id.

         This holding is consistent with several other Courts which have addressed the question. In

Baker v. Schwarb, 40 F.Supp.3d 881 (E. D. Mich. 2014), the Eastern District of Michigan held that

“[the plaintiff’s] all-black garb and ominous rifle… coupled with his proximity to a hospital was

sufficiently unusual for a law-abiding citizen to warrant a degree of alarm for the safety of people

nearby.” Id. at 889. Likewise, in Deffert v. Moe, 111 F.Supp.3d 797 (W. D. Mich. 2015), the

Western District of Michigan held that law enforcement had reasonable suspicion for an

investigatory stop of the plaintiff who was “walking in a residential neighborhood across the street

from a church in service on a Sunday morning… wearing camouflage pants and an FNP-45 Tactical

pistol secured in a leg holster” and loudly singing. Id. at 809. Further, in Embody v. Ward, 695 F.3d

577 (6th Cir. 2012), the Sixth Circuit held a Tennessee park ranger justified in an investigatory

detention of a person walking through a state park “in camouflage carrying an AK-47 across his

chest” to determine the legality of the weapon. Id. at 580.

         Context matters, and the relevant reasonable suspicion analysis is much broader than a yes-

or-no question of whether carrying a firearm is legal. What is innocent conduct in one situation may

be suspicious conduct in another. Wearing a ski mask is legal, whether it is worn into a ski lodge or



                                                    8
   Case 3:18-cv-01523 Document 38 Filed 12/27/19 Page 9 of 18 PageID #: 299



into a bank. However, it is beyond reasonable dispute that these acts have different connotations,

and raise different levels of suspicion, in these diverse circumstances. The Plaintiff would have the

Court reject this commonsensical nuance in favor of oversimplification. Mr. Walker was not

carrying a firearm in an abstract vacuum; he was carrying an AR-15 style rifle while walking toward

a school, less than a week after a notorious large-scale school shooting involving that same style of

firearm. Even if the Court is not inclined to rule as a matter of law that this raises sufficient

reasonable suspicion for an investigatory stop, a reasonable jury could certainly determine that such

suspicion existed.

       Likewise, a jury could find that the officers had a reasonable suspicion that Mr. Walker was

underage. If that had been the case, Mr. Walker would have been guilty of a misdemeanor under W.

Va. Code § 61-7-8, which prohibits the carrying of deadly weapons by persons under the age of

eighteen (18). At the time of the stop, Mr. Walker was twenty-four (24) years old. Both Cpl.

Donohoe and Dep. Pauley testified that, based on their observations of his appearance, they believed

it possible that he could have been under the age of (18) eighteen. Depo. of Brandon Pauley, Pg. 17,

Line 22 – Pg. 18, Line 4; Pg. 23, Line 23 – Pg. 24, Line 2; Depo. of Brian Donohoe, Pg. 23, Lines 6-

11. This suspicion was heightened by the fact that Mr. Walker was not driving, which raises further

inference of youthfulness. See id. While Plaintiff’s counsel raised the fact that Mr. Walker has a

beard during his deposition, facial hair is not uncommon among teenagers, and Mr. Walker conceded

that he is routinely asked to show identification when he purchases tobacco products. Depo. of

Michael Walker at Pg. 45, Lines 1-5. Thus, under a test for objective reasonableness, at a bare

minimum, a reasonable jury could conclude that the officers were additionally justified in stopping

Mr. Walker on reasonable suspicion of a violation of W. Va. Code § 61-7-8.

       This case can be analogized to the holding in Combs v. City of Birmingham, Case No. 12-



                                                 9
   Case 3:18-cv-01523 Document 38 Filed 12/27/19 Page 10 of 18 PageID #: 300



14528, 2013 U.S. Dist. LEXIS 124335, 2013 WL 4670699 (E. D. Mich., Aug. 30, 2013). The

Combs plaintiff was eighteen (18) years old and openly carrying a rifle across his back when he was

stopped by law enforcement and requested to provide his identification due to his youthful

appearance. See id. at *5-*7. The Combs plaintiff insisted he was of legal age, but defiantly refused

to provide identification, claiming that he was not required to do so. See id. at *5. While a

subsequent search of his person uncovered his driver’s license which showed him to be eighteen

(18), he was nonetheless arrested for several charges, including obstructing a police officer. See id.

at *6. The Court granted summary judgment to the officers as to the plaintiff’s subsequent § 1983

claim, holding that there was probable cause to arrest the plaintiff for obstruction, because he had

refused the officers’ “lawful command” that he produce proof of his age. Id. at *22-*23. In so

holding, the Combs Court relied in part on Klaucke v. Daly, 595 F.3d 20 (1st Cir. 2010), wherein the

First Circuit held that an officer’s demand to see the driver’s license of a person suspected of

underage possession of alcohol was reasonable, and that the officer was not required to accept the

person’s word that he or she was over twenty-one (21). See id. at 25. Likewise, a reasonable jury

could find that Cpl. Donohoe was justified by his belief that there was a possibility Mr. Walker could

be underage so as to request identification and verify the same, rendering the stop lawful.

               2.      A reasonable jury could, and likely would, find that the officers engaged
                       in a valid community caretaking function when stopping Mr. Walker.

       The community caretaker function is a recognized exception to the Fourth Amendment. U.S.

v. Pollard, 595 Fed. Appx. 204, 206 (4th Cir.2014) (holding that officers approaching a stopped

vehicle does not implicate Fourth Amendment because officers acting in a community caretaking

capacity); U.S. v. Brown, 447 Fed. Appx. 706, 710 (6th Cir.2012); (“No Fourth Amendment

violation results when an immediate caretaking interest justifiably compels an officer's intrusions.”);

Mincey v. Arizona, 437 U.S. 385, 392, 98 S.Ct. 2408 (1978) (“the Fourth Amendment does not bar

                                                  10
   Case 3:18-cv-01523 Document 38 Filed 12/27/19 Page 11 of 18 PageID #: 301



police officers from making warrantless entries and searches when they reasonably believe that a

person within is in need of immediate aid.”); Brigham City, Utah v. Stuart, 547 U.S. 398, 403, 126

S.Ct. 1943 (2006) (“One exigency obviating the requirement of a warrant is the need to assist the

persons who are seriously injured or threatened with such injury.”); Ziegler v. Aukerman, 512 F.3d

777, 785 (6th Cir.2008); United States v. Coccia, 446 F.3d 233, 238 (1st Cir.2006).

        The community caretaking function of the police may come into play when there is a risk of

danger to the police or others, and may, therefore, be properly classified as an example of exigent

circumstances. See Ziegler at 785. Community caretaking functions include stopping or seizing a

citizen for his own safety and/or the safety of others, regardless of the officers’ suspicion of criminal

activity or lack thereof. See U.S. v. King, 990 F.3d 1552, 1560 (10th Cir. 1993) (“In the course of

exercising this non-investigatory function, a police officer may have occasion to seize a person ... in

order to ensure the safety of the public and/or the individual, regardless of any suspected criminal

activity.) (Emphasis added). Thus, this exception allows an officer “to detain individuals to prevent

them from harming themselves or others.” Walker v. City of Orem, 451 F.3d 1139, 1150 (10th

Cir.2006) (citing King at 1560); see also U.S. v. Rodriguez-Morales, 929 F.2d 780, 784-785 (1st Cir.

1991) (“In performing this community caretaking role, police are expected to aid those in distress,

combat actual hazards, prevent potential hazards from materializing and provide an infinite variety

of services to preserve and protect public safety.”) (Emphasis added); U.S. v. Nord, 586 F.2d 1288,

1290 (8th Cir.1978) (routine community caretaking functions of police include “responding to calls

to assist persons in need of immediate aid”).

        In this case, even if it were to be assumed that the officers’ stopping of Mr. Walker, and Cpl.

Donohoe’s subsequent conducting of an identification check were conducted without reasonable

suspicion, a reasonable jury could, and likely would, still find that this brief interaction was the valid



                                                   11
   Case 3:18-cv-01523 Document 38 Filed 12/27/19 Page 12 of 18 PageID #: 302



exercise of the community caretaking function. While the Plaintiff chose to ignore the facts in

arguing for his Motion for Summary Judgment, a reasonable jury could certainly conclude,

especially in our present era of widely-publicized public gun violence, that a brief investigatory stop

of an individual who appears to be headed toward a school with a firearm is a valid attempt to

“prevent potential hazards from materializing” and “ensure the safety of the public.” See King at

1560; Rodriguez-Morales at 784-785. The Court in Deffert v. Moe, 111 F.Supp.3d 797 (W. D. Mich.

2015), cited supra, agreed in the case of the officer who stopped and detained Mr. Deffert for

investigatory purposes when he was observed carrying a tactical pistol outside a church in service.

See supra pgs. 12-13; see also Deffert at 806-808. In addition to finding that the investigatory stop

and detention was a valid Terry stop, the Court also found it to be a valid community caretaking

function. See Deffert at 806-808.

       As discussed in the Defendants’ own memorandum in support of their Motion for Summary

Judgment, it is the Defendants’ primary contention that, based on the totality of the objective

circumstances known to the officers at the time, it is in fact the defense that is entitled to summary

judgment, based on the above. However, at a minimum, a reasonable jury could, and likely would,

find the testimony and facts on the record in this case sufficient to invoke the community caretaker

function.

               3.      The Plaintiff’s reliance on United States v. Black is misplaced, because
                       the case is easily distinguishable.

       To argue contrary to the above, the Plaintiff relies almost exclusively on the Fourth Circuit’s

holding in United States v. Black, 707 F.3d 531, 540 (4th Cir. 2013). However, this reliance is

misplaced, because it is easily distinguishable from the present circumstances.

       In Black, Charlotte police officers observed a man, later identified as Dior Troupe, sitting

alone in a car at a gas pump at approximately 10:00 PM. See id. at 534. They did not see him enter

                                                  12
   Case 3:18-cv-01523 Document 38 Filed 12/27/19 Page 13 of 18 PageID #: 303



the gas station, and had no knowledge of his conduct before that point. See id. The gas station he

was sitting at was reported to have been in a high crime area. See id. The police ran the man’s

license plate and found no violations. See id. After observing him for approximately three (3)

minutes, he pulled out of the gas station, and they followed him to a parking lot between two (2)

apartment buildings. See id. He then exited his vehicle and approached a group of five (5)

individuals sitting in a semi-circle and engaged in conversation. See id.

        The officers then approached the group and observed that Mr. Troupe was openly carrying a

firearm. See id. at 535. After securing Mr. Troupe’s firearm, the officers began to frisk other

persons in the group based on a hypothetical police-created “rule of two” that suggests the presence

of one gun makes the presence of another more likely. See id. After an interaction with Mr. Black

during which he volunteered his ID which showed an address in another part of North Carolina, he

tried to leave the scene, which led to the discovery of a concealed firearm on his person. See id. He

was then arrested for being a felon in possession of a firearm. See id. In his subsequent criminal

proceeding, the Fourth Circuit held that the gun should be suppressed, because the search was

conducted without reasonable suspicion.

        In so holding, the Court reasoned that the totality of the circumstances did not give rise to a

reasonable suspicion of criminal activity. Observing a person sit for three minutes at a gas station,

drive to an apartment complex, and approach a group of apparent acquaintances while open-carrying

a firearm in a state where that is a legal act was held to be legal, non-suspicious activities which did

not justify an investigatory detention, much less of the entire group of persons. See id. at 541-542.

While the officers testified that Mr. Troupe’s conduct was indicative of a potential drug transaction,

the Fourth Circuit found that to be an unwarranted conclusion. See id. at 541. None of the actions

of Mr. Troupe individually, including his carrying of a firearm, nor taken together, amounted to



                                                  13
   Case 3:18-cv-01523 Document 38 Filed 12/27/19 Page 14 of 18 PageID #: 304



reasonable suspicion to search Mr. Black. The presence of a firearm was coupled only with

“irrational assumptions based on innocent facts.” Id. at 542. The opinion strongly implies that the

Black facts amounted to a transparent case of racial profiling. See id.

        The key that distinguishes Black from this case is the all-important context discussed above.

The holding of Black which Plaintiff relies on is that the exercise of a state-conferred right to openly

carry firearms cannot, “without more,” justify an investigatory detention. Black at 540 (Emphasis

added). Here, there is more. The Plaintiff appeared to be approaching an in-session school carrying

an AR-15 style rifle one week after the Parkland shooting, and initially refused to tell the officers

where he was going. Depo. of Brandon Pauley, Pg. 16, Line 11 – Pg. 17, Line 7; Depo. of Brian

Donohoe, Pg. 22, Line 1 – Pg. 23, Line 5; Depo. of Michael Walker, Pg. 31, Lines 7-10; see also

ECF Doc. No. 36 at pg. 5; ECF Doc. No. 36 at Exhibit B. “Reasonable officers may well have been

concerned with what [the plaintiff] would do next, not what they had already done, or were doing.”

Baker v. Schwarb, 40 F. Supp. 3d 881, 891 (E. D. Mich. 2014). Further, the officers testified that his

appearance suggested he could have been under eighteen (18) in a state where the carrying of

weapons by minors is illegal. Far more suspicious facts are afoot in the present case, about which

Black has nothing to say, making it of little practical application here.

        C.      The Plaintiff is not entitled to summary judgment, because any constitutional
                violation which may have occurred was not a violation of a clearly established
                right.

        Governmental officials performing discretionary functions are shielded from liability for

money damages so long “as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.” Harlow v. Fitzgerald, 457

U.S. 800, 818, 73 L. Ed. 2d 396, 102 S. Ct. 2727 (1982). Moreover, “there are two levels at which

the immunity shield operates. First, the particular right must be clearly established in the law.



                                                  14
   Case 3:18-cv-01523 Document 38 Filed 12/27/19 Page 15 of 18 PageID #: 305



Second, the manner in which this right applies to the actions of the official must also be apparent.”

Maciariello v. Sumner, 973 F.2d 295, 298 (4th Cir. 1992) (citing Tarantino v. Baker, 825 F.2d 772,

774-75 (4th Cir. 1987), cert. denied, 489 U.S. 1010, 103 L. Ed. 2d 180, 109 S. Ct. 1117 (1989)).

“Officials are not liable for bad guesses in gray areas; they are liable for transgressing bright lines.”

Id. (citing Anderson v. Creighton, 483 U.S. 635, 639-40, 97 L. Ed. 2d 523, 107 S. Ct. 3034 (1987);

Gooden v. Howard County, 954 F.2d 960, 968 (4th Cir. 1992) (en banc).

        It is not sufficient that a right be clearly established in an abstract sense; it must be clearly

established in its particularized application.

        [O]ur cases establish that the right the official is alleged to have violated must have
        been “clearly established” in a more particularized, and hence more relevant, sense:
        The contours of the right must be sufficiently clear that a reasonable official would
        understand that what he is doing violates that right. This is not to say that an official
        action is protected by qualified immunity unless that very action in question has
        previously been held unlawful, but it is to say that in the light of pre-existing law the
        unlawfulness must be apparent.

Maciariello at 298 (quoting Anderson at 639-640). Applicable to the instant matter, this means that

it would be improper to state that a clearly established right of Mr. Walker’s was violated merely

because the 4th Amendment and the legality of openly carrying firearms are clearly established.

Such an interpretation of qualified immunity “would bear no relationship to the ‘objective legal

reasonableness’ that is the touchstone of Harlow. Plaintiffs would be able to convert the rule of

qualified immunity that our cases plainly establish into a rule of virtually unqualified liability simply

by alleging violation of extremely abstract rights.” Id.

        The law surrounding the intersection of the open carrying of deadly weapons and the Fourth

Amendment is developing. A review of controlling case law does not provide clear guidance, and,

as cited above, persuasive case precedent in fact suggests that Cpl. Donohoe’s conduct in stopping

Mr. Walker and checking his identification was legal, either as a valid investigatory stop or a



                                                   15
   Case 3:18-cv-01523 Document 38 Filed 12/27/19 Page 16 of 18 PageID #: 306



community caretaking function, in light of the totality of the circumstances.

       No statutory or case law to date has clearly established Mr. Walker’s right to walk toward a

school with an AR-15, free from the questions of law enforcement. At least, the Plaintiff has not

identified any in his Memorandum. As discussed above, the Black case does not clearly establish

such a right. What the Plaintiff has tried to argue in his Memorandum is that the facial legality of

openly carrying firearms in West Virginia is sufficient to clearly establish a broad and nearly

unchecked right to do so in any context, absent an obvious, visually apparent, and contemporaneous

commission of a crime. As the above-cited case law indicates, this is not how qualified immunity is

applied. Almost no constitutional right is without limitation. Just as the First Amendment does not

clearly establish a right to yell “bomb” on an airplane, the Fourth Amendment does not clearly

establish a right to approach a school with an AR-15 unimpeded.

       Dep. Pauley is even farther removed from a clear constitutional violation under the facts of

this case. The worst that can be reasonably argued as to the state of the relevant law, as discussed

above, is that it arguably does not clearly validate Cpl. Donohoe’s actions. It certainly does not

clearly establish them as unlawful. And it most certainly does not so clearly establish them as

unlawful that a junior officer like Dep. Pauley would be constitutionally remiss in failing to

intervene against his far more senior superior officer.

       Therefore, even if this Court finds a constitutional violation in the officers’ conduct, it cannot

be said to have been a violation of a clearly established right that would be readily apparent to a

reasonable officer. The Plaintiff is therefore not entitled to summary judgment.




                                                  16
  Case 3:18-cv-01523 Document 38 Filed 12/27/19 Page 17 of 18 PageID #: 307



                                         IV. CONCLUSION

       WHEREFORE, for the reasons stated herein, the Defendants respectfully pray this

Honorable Court DENY the Plaintiff’s Motion for Summary Judgment, and grant them such other

relief as the Court deems just and proper.



                                               BRIAN E. DONOHOE and BRANDON W.
                                               PAULEY,
                                               By Counsel,



 /s/ Adam K. Strider ______________
Charles R. Bailey (WV Bar #0202)
Adam K. Strider (WV Bar #12483)
BAILEY & WYANT, PLLC
500 Virginia Street, East, Suite 600
Post Office Box 3710
Charleston, West Virginia 25337-3710
T: 304.345.4222
F: 304.343.3133
cbailey@baileywyant.com
astrider@baileywyant.com




                                             17
  Case 3:18-cv-01523 Document 38 Filed 12/27/19 Page 18 of 18 PageID #: 308



                      IN THE UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF WEST VIRGINIA
                                 AT HUNTINGTON

 MICHAEL WALKER, individually,

      Plaintiff,
 v.                                                           Civil Action No. 3:18-cv-01523
                                                             Honorable Robert C. Chambers
 M.H. LOVEJOY, in his individual capacity;
 B.E. DONAHOE, in his individual capacity;
 B.W. PAULEY, in his individual capacity;
 PUTMAN COUNTY COMMISSION, a
 political subdivision of the State of West
 Virginia,

      Defendants.

                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of foregoing DEFENDANTS’
RESPONSE TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT was served upon
the following party through the Court s Electronic Case Filing (ECF) system on this day, December
27, 2019:

                                     John H. Bryan, Esq.
                                Law Office of John H. Bryan
                                       611 Main Street
                                         PO Box 366
                                     Union, WV 24983
                            Email Address: jhb@johnbryanlaw.com
                             Counsel for Plaintiff Michael Walker

                                                  /s/ Adam K. Strider____________
                                                 Charles R. Bailey (WV Bar #0202)
                                                 Adam K. Strider (WV Bar #12483)
                                                 BAILEY & WYANT, PLLC
                                                 500 Virginia Street, East, Suite 600
                                                 Post Office Box 3710
                                                 Charleston, West Virginia 25337-3710
                                                 T: 304.345.4222
                                                 F: 304.343.3133
